Citation Nr: 0014714	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-23 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling from April 15, 1992 and rated as 70 percent 
disabling from October 6, 1994.

2.  Entitlement to a total disability rating based on 
individual unemployability diue to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1970 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD, rated as 30 percent disabling from April 15, 1992.  
This appeal also arises from a March 1999 determination of 
the RO in which the veteran's TDIU claim was denied.  In 
February 2000, the veteran testified before an Acting Member 
of the Board sitting in Washington, D.C., via videoconference 
hearing from the RO.  

The Board notes that in an August 1993 rating decision, 
service connection for hepatitis, bronchial asthma, and a 
hiatal hernia were denied.  The veteran was notified of this 
decision in an October 1993 letter and of his procedural and 
appellate rights, but he did not initiate an appeal.  


REMAND

In a May 1993 rating decision, service connection was granted 
for PTSD, rated as 30 percent disabling from April 15, 1992.  
In July 1993, a notice of disagreement was received and, in 
November 1993, a statement of the case was issued.  In 
November 1993, a statement was received from the veteran in 
which he indicated that he was continuing his appeal for a 
higher rating for PTSD.  The RO apparently did not accept 
this correspondence as a substantive appeal, but the Board 
finds that it is sufficient to constitute a substantive 
appeal.  Thus, the veteran perfected his appeal as to the 
matter of his dissatisfaction with the initial rating 
assigned following the grant of service connection for PTSD, 
rated as 30 percent disabling from April 15, 1992.  During 
the course of his appeal, the disability rating was increased 
to 70 percent effective from October 6, 1994.

At the outset, the Board notes that according to Fenderson v. 
West, 12 Vet. App 119 (1999), at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Therefore, VA must consider if 
additional staged ratings are warranted in considering the 
veteran's claim and must provide the basis for the assigned 
effective date(s) for the service-connected disability.  
Thus, as the claim has been pending from the original rating 
decision of May 1993, the proper disability level for the 
veteran's PTSD must be considered from the effective date of 
service connection forward.  

In addition, the Board notes that during the pendency of the 
veteran's appeal, the rating criteria for psychiatric 
disorders was amended on November 7, 1996.  Thus, VA must 
rate the disability level of the veteran's PTSD under the 
criteria in effect for PTSD prior to November 7, 1996 (the 
old criteria) for the period of April 15, 1992 to November 6, 
1996 (that is, the new criteria should not be applied to 
evidence dated prior to November 7, 1996) and should rate the 
disability level of the veteran's PTSD under both the old and 
the amended versions of the rating code for the period from 
November 7, 1996 to the present time.  VAOPGCPREC 3-2000; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As noted, in 
rating the entire period, from April 15, 1992 to the present 
time, staged ratings should be considered.  Fenderson.  In 
order for VA to properly consider the current state of the 
veteran's PTSD, he should be examined by a VA psychiatric 
examiner who has been furnished copies of the old and new 
criteria.  

The most recent VA examination was conducted in May 1999.  
The diagnosis was PTSD, moderately severe to severe in 
nature.  The examiner indicated that the veteran needed to 
continue outpatient treatment.  It was noted that a 
combination of physical and emotional conditions prevented 
him from working and the overall prognosis for gainful 
employment was guarded to poor.

In February 2000, the veteran essentially testified that his 
PTSD symptoms had worsened.  He testified that he was 
socially isolated and had missed several medical appointments 
because he couldn't go into the office.  He testified that he 
has received regular treatment at the Beckley VA Medical 
Center and Beckley Vet Center. 

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).

The Board finds that the veteran should be afforded another 
VA psychiatric examination to assess the current severity of 
the service-connected PTSD and to determine whether his PTSD 
alone caused unemployability.  All recent treatment records 
should be associated with the claims folder.

Finally, the Board notes that at his February 2000 personal 
hearing, the veteran raised the issues of whether new and 
material evidence has been received to reopen the claim of 
service connection for liver disease, service connection for 
residuals of alcohol abuse, and secondary service connection 
for residuals of an automobile accident to include hand/wrist 
disabilities and leg disability.  The veteran maintained that 
his PTSD symptoms caused him to be involved in this accident.  
The outcome of the newly raised issues impacts the TDIU 
claim; thus, those issues should be addressed prior to the 
TDIU claim.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file and 
associate them with the claims file from 
the Beckley VA Medical Center and Beckley 
Vet Center.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder should be 
made available to the examiner for review 
before the examination. The VA 
psychiatric examiner should be provided a 
copy of both the old and the new rating 
criteria for Diagnostic Code 9411.  The 
psychiatric examiner should be asked to 
provide detailed findings of the exact 
current manifestations of his service-
connected PTSD in relation to the 
appropriate rating criteria under both 
the old and new versions.  The report of 
examination should include a detailed 
description of all clinical 
manifestations.  The examiner should 
evaluate and describe in detail the 
effect of the veteran's service-connected 
disability on his industrial capability.  
The examiner should render an opinion as 
to whether the service connected 
disability alone prevents employment.  
The examination report should be 
associated with the claims file.

3.  The RO should review the issues of 
whether new and material evidence has 
been received to reopen the claim of 
service connection for liver disease, 
service connection for residuals of 
alcohol abuse, and secondary service 
connection for residuals of an automobile 
accident to include hand/wrist 
disabilities and leg disability.  If any 
of those claims is not resolved to his 
satisfaction, the veteran and his 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue.

4.  The RO should readjudicate the 
veteran's claims.  The RO should rate the 
disability level of the veteran's PTSD 
under the criteria in effect for PTSD 
prior to November 7, 1996 (the old 
criteria) for the period of April 15, 
1992 to November 6, 1996 (that is, the 
new criteria should not be applied to 
evidence dated prior to November 7, 1996) 
and should rate the disability level of 
the veteran's PTSD under both the old and 
the amended versions of the rating code 
for the period from November 7, 1996 to 
the present time.  The RO should consider 
the holding in Fenderson and consider 
staged ratings for the veteran's service-
connected PTSD from the effective date of 
service connection.  If any action taken 
is adverse to the veteran, a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should contain a summary of any new 
evidence in the case relating to the 
issue on appeal, a summary of the 
applicable law and regulations, including 
the old and new schedular rating 
criteria, and an explanation of how such 
law and regulations affect the RO's 
decision.  The supplemental statement of 
the case should contain a discussion of 
the reasoning employed to determine the 
more favorable rating criteria.  The 
supplemental statement of the case should 
also include an explanation of the 
applicability Fenderson to the instant 
claim.  The RO should notify the veteran 
that he may submit additional argument, 
evidence, or comment with respect to the 
evaluation of his PTSD under the new 
and/or the old schedular rating criteria 
and as to staged ratings.  The veteran 
and his representative should be given an 
opportunity to respond to the 
supplemental statement of the case.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. Alibrando
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


